854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James T. SHAVER, Plaintiff-Appellant,v.UNITED STATES SOCIAL SECURITY ADMINISTRATION, Defendant-Appellee.
No. 88-3979.
United States Court of Appeals, Fourth Circuit.
Submitted May 25, 1988.Decided July 26, 1988.

James T. Shaver, appellant pro se.
Dale Preston Kelberman, Office of United States Attorney, Linda Ann Ruiz, United States Department of Health & Human Services, for appellee.
Before WIDENER, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Plaintiff James T. Shaver appeals from the district court's order denying relief under the Rehabilitation Act of 1973, as amended, 29 U.S.C. Sec. 794 et seq., and Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Sec. 2000e et seq.    Our review of the record and the district court's opinion discloses that his appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Shaver v. United States Social Security Administration, C/A No. 86-3704 (D.Md. March 8, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.